FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                               January 10, 2008
                        FOR THE TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                  Clerk of Court

 UNITED STATES OF AMERICA,

             Plaintiff-Appellee,                    No. 07-5126
                                          (D.C. No. 99-CR-012-TCK-FHM)
 v.                                                 (N.D. Okla.)

 ESTAC L. LOVE,

             Defendant-Appellant.



                        ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.



      After examining the briefs and appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). The case is therefore ordered submitted without oral argument.

      The defendant appeals the district court’s denial of his “Motion for

Reversal of Conviction Pursuant to 28 U.S.C. § 1651,” in which he sought

coram nobis relief. He challenged sentences imposed in 2000 for violation


      *
            This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P.
32.1 and 10th Cir. R. 32.1.
of 18 U.S.C. § 924(c), arguing that the sentences violated Apprendi v. New

Jersey, 530 U.S. 466 (2000). He also argued that the total term of

incarceration imposed of 146 years constituted cruel and unusual

punishment.

      The district court concluded that the defendant could not challenge his

sentences through a petition for a writ of coram nobis. We affirm.

      “As courts have explained, a prisoner may not challenge a sentence or

conviction for which he is currently in custody through a writ of coram

nobis.” United States v. Torres, 282 F.3d 1241, 1245 (10th Cir. 2002). On

appeal, the defendant argues that the district court erroneously reached its

decision on constitutional grounds rather than statutory grounds, and that §

924(c) creates a separate offense and is not a sentencing factor. Because the

defendant is still in custody and is challenging the sentences he is currently

serving, the district court did not err in denying relief.

      AFFIRMED.

                         ENTERED FOR THE COURT

                         PER CURIAM




                                        -2-